WOODLEY, Judge.
Appellant stands convicted upon his plea •of guilty in 10 cases, in each of which he has been sentenced to serve not less than 2 years nor more than 7 years in the penitentiary. He gave notice of appeal and bond was set at $5,000 in each case.
Appellant also stands convicted upon his plea of guilty in another case, in another court, in which he has appealed from a 7 year sentence and his appeal bond was set at $10,000.
The sentences were not cumulated.
Appellant sought by habeas corpus applications to have the amount of his bonds reduced. After hearing, District Judge Sam Davis ordered each of the appeal bonds reduced to $2,500.
The appeal is from Judge Davis’ order.
In the absence of a showing that an effort has been made to furnish bail in the amount fixed following the habeas corpus hearing, we must decline to entertain the complaint that the $2,500 bonds are excessive. Ex parte Swaim, Tex.Cr.App., 328 S.W.2d 299, and cases cited.
The judgments are affirmed.